Exhibit 10.2

FOURTH AMENDMENT TO STANDARD MULTI-TENANT

OFFICE LEASE – GROSS

This Fourth Amendment to Standard Multi-Tenant Office Lease - Gross (“4th
Amendment”) is made and entered into as of this 1st day of March, 2017 by and
between S Real Estate Holdings, LLC (“Lessor”) and International Stem Cell
Corporation, a California corporation (“Lessee”), with reference to the
following facts:

A.Parties have entered into that certain Standard Multi-Tenant Office Lease –
Gross, dated for reference purposes only February 19, 2011 (“Original Lease”).

 

B.Parties have executed the 1st Amendment to the Original Lease (“1st
Amendment”), effective July 1st, 2011.

 

C.Parties have executed the 2nd Amendment to the Original Lease (“2nd
Amendment”), effective July 1st, 2013.

 

D.Parties have executed the 3rd Amendment to the Original Lease (‘3rd
Amendment”), effective February 29, 2016.

 

E.Lessor and Lessee desire to amend the Original Lease as more particularly set
forth herein.

 

NOW, THEREFORE, in consideration of the covenants and conditions contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

 

 

1.

Effective Date. This 4th Amendment to Original Lease shall be effective as of
March 1, 2017 (“Effective Date”).

 

2.

Term: The Term of the Original Lease is hereby extended by three (3) years, and
will expire on February 29, 2020, unless sooner terminated in accordance with
the terms of the Original Lease.

 

3.

Base Rent. The Base Rent during the period of March 1, 2017 and February 29,
2020, inclusive, shall increase by 3% each year.

Current Base Rent

3/1/2017 to 2/28/2018

3/1/2018 to 2/28/2019

3/1/2019 to 2/29/2020

$12,557.76

$12,934.49

$13,322.52

$13,722.20

--------------------------------------------------------------------------------

 

 

4.

Except as expressly set forth herein, the Original Lease, as amended, shall
remain unchanged and in full force and effect, and Lessee and Lessor shall be
subject to all the terms and conditions thereof.

 

5.

Board of Director’s Approval. The terms of this 4th Amendment to the Original
Lease were presented to ISCO’s Board of Directors on Friday, February 10, 2017.
ISCO BOD and Management (ISCO CEO) discussed the terms of the Amendment and
agreed that the terms are competitive in relation to market rates and are
therefore in the best interest of the Company. The terms of this Amendment were
approved by the independent ISCO Board of Directors, with two interested
Directors abstaining.

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
day and year first written above.

 

International Stem Cell Corporation

 

S Real Estate Holdings

 

 

 

"LESSEE"

 

"LESSOR"

 

 

 

/s/ Mahnaz Ebrahimi

 

/s/ Russell Kern

Signature

 

Signature

 

 

 

Mahnaz Ebrahimi

 

Russell Kern

Name

 

Name

 

 

 

CFO

 

Manager

Title

 

Title

 

 

 

February 22, 2017

 

February 22, 2017

Date

 

Date

 